Citation Nr: 1312388	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida.  

2.  Entitlement to a separate compensable rating for neurologic manifestations of lumbosacral strain with spina bifida.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 20 percent rating for lumbosacral strain with spina bifida (lumbosacral strain superimposed on spina bifida occulta).  

In October 2008, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In November 2008, the Board, in pertinent part, remanded the issue of entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida for further development.  

In a March 2010 decision, the Board denied the Veteran's claim for entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A November 2010 Court Order granted the motion.  

In a May 2011 decision, the Board again denied the Veteran's claim for entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida.  The Board remanded the issue of entitlement to a separate compensable rating for neurologic manifestations of lumbosacral strain with spina bifida for further development.  

The Veteran then appealed the Board's decision, as to the issue of entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida, to the Court.  In April 2012, the parties filed a joint motion which requested that the Board's decision, as to the issue of entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida, be vacated and remanded.  A June 2012 Court Order granted the motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the April 2012 joint motion, which addressed the issue of entitlement to an increase in a 20 percent rating for lumbosacral strain with spina bifida, the parties agreed that the Board failed to provide adequate reasons and bases for its determinations.  The joint motion indicated that the Board failed to adequately explain how it discounted an April 2007 VA spine examination report or why clarification was not required.  The Joint motion noted that the Board found that the VA examiner's opinion that the Veteran's thoracolumbar spine had pain at 10 degrees of flexion, but that he also had 75 degrees of motion with pain, and an additional loss of 5 degrees of motion during acute flare-ups, to be inconsistent.  

The joint motion maintained that it was not clear why the Board found that the examiner's opinion was inconsistent.  It was noted that, while the Veteran had 10 degrees of flexion before he began experiencing pain, he was apparently capable of flexion to 75 degrees.  The joint motion indicated that it was not clear from the April 2007 VA examination report whether the additional flexion was functionally "repaired" for rating purposes.  The joint motion also noted that to the extent that the Board found the VA examiner's opinion to be unclear, it committed error when it did not seek clarification of the opinion.  

The most recent VA spine examination was performed in April 2007.  Since that time, in a February 2013 statement, the Veteran's attorney reported that the Veteran recently received treatment and X-rays for his low back disability at the El Paso, Texas VA Outpatient Clinic in February 2013.  The attorney stated that X-rays were taken because the Veteran's low back disability had worsened and that the VA physicians were going to decide whether surgery was necessary.  The attorney specifically requested that the Board remand the case to obtain the VA treatment records and to schedule the Veteran for a VA examination because his low back disability had worsened.  

The statements by the Veteran's attorney clearly raise a question as to the severity of the Veteran's service-connected lumbosacral strain with spina bifida.  Additionally, the Veteran has not been afforded a VA examination as to his service-connected lumbosacral strain with spina bifida in almost six years.  Further, the Veteran's attorney has specifically requested that the Veteran be scheduled for a more contemporaneous examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his lumbosacral strain with spina bifida.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Additionally, as to the issue of entitlement to a separate compensable rating for neurologic manifestations of lumbosacral strain with spina bifida, the case was previously remanded by the Board in May 2011 to schedule the Veteran for a examination to determine the nature and etiology of any current neurologic abnormalities.  The examiner was to provide an opinion as to whether it was at least as likely as not that any neurologic abnormalities identified, to include radiculopathy, were secondary to, or otherwise related to, the Veteran's service-connected lumbosacral strain with spina bifida.  

The case was returned to the Board in September 2011.  None of the development requested pursuant to the May 2011 remand has been accomplished.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the May 2011 Board remand has not been accomplished as to the issue of entitlement to a separate compensable rating for neurologic manifestations of lumbosacral strain with spina bifida, the Board has no choice but to again remand the Veteran's claim.  

The Veteran's attorney reported that the Veteran recently received treatment for his low back disability at the El Paso, Texas VA Outpatient Clinic in February 2013.  The most recent VA treatment reports of record from that facility are dated in April 2007.  As there appear to be outstanding treatment records that may be pertinent to the Veteran's claims, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for low back problems, and dated since April 2007, from the El Paso, Texas VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other medical providers who have treated him for low back problems since April 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected lumbosacral strain with spina bifida, including any associated neurological impairment.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.

In addition, if possible, the examiner must state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  As to any neurologic manifestations identified, the examiner must specifically provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such neurologic manifestations are secondary to, or otherwise related to, the Veteran's service-connected lumbosacral strain with spina bifida.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



